PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/504,903
Filing Date: 8 Jul 2019
Appellant(s): Bender et al.



__________________
Wayne P. Bailey
Reg. No. 34,289
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. 35 U.S.C. § 103, Obviousness Claims 1-20 stand rejected under 35 U.S.C. § 103(a) as being obvious over Wang et al. (U.S. Patent Application Publication No. US 2018/0361203), hereinafter "Wang," in view of Gutnik et al. (U.S. Patent Application Publication No. US 2019/0205999), hereinafter "Gutnik", and further in view of Bitran et al. (U.S. Patent Application Publication No. US 2017 /0039327), hereinafter "Bitran."

I. Group 1 (Claims 1, 7-10 and 16-18)

The Appellant argues -
	“Wang describes 'tracking' user compliance with a particular recommendation. There is no mention of determining a recommendation based on prior recommendations from the set of comparable users for the activity, as claimed. Instead, compliance with recommendations are specially tracked.”; Wang describes generating a customized recommendation for a user "based on the collected exercise information associated with the user".”; “There is no mention of determining a 'recommendation' based on prior recommendations from the set of comparable users for the activity, as claimed. Instead, the recommendation is determined based on 'collected exercise information'. Thus, it 
	
	The arguments are not deemed persuasive. Wang, in paragraph [0040], explicitly recites the emphasized limitations – 
	“provide customized exercise-related recommendations … may be generated from collected
fitness-related information associated with a group of users (e.g., the users 106.”
	Also note [0039] “exercise-related recommendation 102 may be selected from the identified recommendations associated with the users 106.”
	Fitness recommendations from the collected fitness-related information associated with users, fully reads on the limitation “the recommendation for the activity based on prior recommendations from the set of comparable users for the activity.”
	Such recommendations are “prior recommendations” as indicated by the paragraph [0024] –
“exercise-related recommendation provided may be identified by matching, or determining a relationship between an exercise category/sub-category of the user and an exercise category/sub-category associated with a previously-stored exercise-related recommendation. Accordingly, the system may utilize fitness-related information associated with other user's … in order to identify particular recommendations that may be applicable to that user”; 
“determine that previously provided recommendations” [0019];
“identify the recommendation as being one that has been effective” [0033];
“maintain a database of recommendations (e.g., exercise-related recommendations, health/fitness-related recommendations, etc.)” [0101] (i.e. any stored data is a prior data).
See further – 
based on the collected exercise information associated with the users 106. By way of example, the system may determine that the user 114 is similar in some respect to the users 106 … recommendations associated with an exercise category and/or sub-category corresponding to the user 114 (and users 106) may be identified” [0038];
“exercise-related recommendation may be selected from the identified recommendations associated with the users 106 and/or a category associated with the users 106” [0039].
Therefore, providing previously-stored exercise-related recommendations, which are generated or selected from and are based on the collected fitness-related information associated with other users is fully analogous to the limitation - “recommendation for the activity based on prior recommendations from the set of comparable users for the activity.”
Specifically, “identify the recommendation as being one that has been effective … or the most-effective) recommendation ( s) for those users” clearly indicates that the recommendations have been previously provided and used by other compatible users, which is fully analogous to the limitation - “recommendation for the activity based on prior recommendations from the set of comparable users for the activity.”

With respect to Wang, the Appellant further argues –
“Wang describes previously-stored exercise-related information - but such previously stored information is not described as being "prior recommendations from the set of comparable users for the activity, as claimed”; in “Wang, the recommendations are (i) generated from collected fitness-related information associated with a group of users, and (ii) the recommendations are based on the exercise the user is performing related to the exercise machine”; “This generated recommendation is not described as being based on 'prior recommendations from' comparable users for the activity, as 
The arguments are not deemed persuasive.  It seems the Appellant admits in (i) and (II) that recommendations are indeed “generated from” collected fitness-related information associated with a group of users and “based on the exercise the user is performing”, but does not combine the two teachings, as if they are unrelated.  However, such recommendations are not generated randomly from any users.  If the user is classified as a runner, the user is matched with other users who are also runners [0027], “an exercise category/sub-category may be determined for the user by comparing fitness-related information associated with the user to fitness-related information associated with other known users” [0024]; “Recommendations may be identified and provided to a user … according to the user's exercise category/subcategory” [0030]; “recommendation as being one that has been effective … when providing recommendations to other users, recommendation scores/labels may be utilized to identify effective ( or the most-effective) recommendation (s) for those users” [0033].  Clearly, if the user activity is running, the recommendations are provided to the user from “those users” who are also runners.  I.e. the most-effective recommendations [0019], [0033] from the stored recommendations associated with other runners who were able to achieve the same goal “running a full marathon, …  running a 5K, being able to run for 30 minutes straight, running a mile in under 6 minutes, etc.” [0021].

It is also respectfully noted that the limitation is broad and does not require recommendation for the activity based on prior recommendations provided by the set of comparable users whom themselves participated in the activity.  The limitation only requires recommendation to be based on prior recommendations from the set of comparable users, which is fully taught by Wang, as indicated above.  The reference of Bitran was introduced to merely show that the recommendations are from the users who themselves participated in the activity.

The arguments are not deemed persuasive.  Bitran teaches – 
“suggestion engine may then match the user's fitness level to the same or similar fitness level of members of the user population, and correspondingly suggest events to the user in which those members participated in the past and/or whose websites those members engaged with the most” [0073];
“websites visited and download histories of these other users, the suggestion engine may also identify a specific hill training workout program that is popular with and/or has been frequently downloaded by such users” [0077];
“health-related suggestions in the form of article suggestions also may be based on anonymized statistics of a user population. … analyze anonymized medical record statistics from the aggregated medical information knowledge base to determine (or rank) popular articles that have been read by people” [0086];
“health-related suggestions in the form of health advisories, alerts, guidelines, etc. also may be based on anonymized statistics of a user population” [0097];
“health-related suggestion may comprise an event, and the anonymized statistics of the user population may comprise one or more of information of past participation in the event by the user population and browsing histories of the user population related to the event” [0104].
The most downloaded hill training workout program from those members who participated in the same activity in the past is analogous to the limitation - “recommendation for the activity based on prior recommendations from the set of comparable users for the activity.”


“Gutnik paragraphs [0029] and [0033] do not describe any 'recommendation' for 'the activity'. To the extent that Gutnik describes 'ranking' recommendations in paragraph [0036], Gutnik does not describe maintaining such recommendations at a plurality of social network sites as would be required per the features of Claim 1. Instead, Gutnik describes that its recommendation engine specially determines a 'current recommendation' in real-time (Gutnik paragraph [0043]; Figure 5, element 550) – and therefore this Gutnik 'current recommendation' that is dynamically generated in real-time is not 'prior recommendations' from comparable users for the activity that are maintained at a 'plurality of social network sites', as claimed.”
The arguments are not deemed persuasive.  It is first noted that the limitation “maintained” does not necessarily requires a storage.  The “maintained”, by any dictionary definition is analogous to “provide for” or “support”.  Still, Gutnik reference was introduced to only teach limitation “accessing a plurality of social network sites via the network … recommendations are maintained at the plurality of social network sites.”  The rest of the limitation is fully taught by Wang - “maintain a database of recommendations (e.g., exercise-related recommendations, health/fitness-related recommendations, etc.)” [0100] (wherein any stored recommendations are a previously stored recommendations).  However, Wang but does not teach that such database maintained at the plurality of social network sites.
However, Gutnik clearly teaches “social-networking system may provide recommendations to the user based on information stored in association with her social graph” [0026]; “information may be stored by the social-networking system” [0033].  The stored social data determines similar users and ranks recommendations based “how other users that are similar to the first user have interacted with content objects” [0036].  The stored “recommending catalog items” are stored in the associations with similar users and thus, previously stored.  Such recommendations are maintained by the social maintained at the plurality of social network sites (i.e. stored in the association with the social graph [0033]).

Further, with respect to Claim 1 and the Wang reference, the Appellant argues – 
“There is no mention of performing an identifying step/action responsive to receiving the second biometric data for the set of biometric parameters for the user and the selection of the activity, as claimed. Instead, a machine-learning model is generated from 'collected information'”, for the limitation “"identifying, by the computer system responsive to receiving the second biometric data for the set of biometric parameters for the user and the selection of the activity, a set of comparable users of the plurality of provider users"”; “Wang describes that 'candidate recommendations' are identified. In contrast, per these aspects of Claim 1, a 'set of comparable users' are specially identified using a two-part invocation/triggering mechanism” (see pages 14-15 of the Appeal Brief).
The arguments are not deemed persuasive.  Wang teaches that the user specifies a particular goal, which is a “predefined fitness goal” [0018] (i.e. “system-defined fitness goal” [0019]).  The user can specify and thus, select “one or more fitness goals such as running a full marathon, building strength in a particular muscle group, physical therapy goals, running a 5K, being able to run for 30 minutes straight, running a mile in under 6 minutes, etc.” [0021]. The selected fitness goal is associated with a user profile data, which include first and second biometric data, such as –
“physical characteristics (weight, height, body type, physical disability, dietary/nutritional considerations, general activity level (e.g., sedentary, active), etc.) demographic information (e.g., age, 
“User profile information may further include metrics collected by a user device (e.g., a pedometer, an accelerometer) indicating a general activity level” [0022];
“vital sign information may be collected by any suitable sensor configured to measure vital signs of a user (e.g., a heart rate, an oxygen level, blood pressure, temperature, etc.)” [0023].
Based on the selected fitness goal and user profile data the recommendations are provided - “user profile information for a group of users may be utilized to provide customized recommendations” [0022].  I.e. responsive to both, the selected activity, such as running a marathon, and the user’s biometric data the similar users are identified –
“exercise information, user-profile information, vital sign information, collectively referred to herein as "fitness-related information … comparing fitness-related information associated with the user to fitness-related information associated with other known users … utilize fitness-related information associated with other user's, and classifications associated with such users, to classify a known/unknown user in order to identify particular recommendations that may be applicable to that user” [0024].
Comparing user’s fitness-related information (which includes both - selected activity (goal) and the biometric data (vital sign information) with the fitness-related information associated with other users surely identifies a set of comparable, similar users, which is only provided when user selects a particular goal and thus, “responsive to receiving the second biometric data for the set of biometric parameters for the user and the selection of the activity”.  
Therefore, Wang fully teaches responsive to receiving biometric data and selection of the activity (aka collectively referred to as fitness-related information), the set of comparable users who have matched or have similar fitness-related information.  Which is analogous to the limitation “identifying, by the computer system responsive to receiving the second biometric data for the set of 

◊   With respect to - Material False Statement and cut and paste error on page 4 (bottom paragraph) and page 5 of the Final Office action, it is noted that the cited reference of Gutnik (see NOTE page 4) was meant to be referring to the reference of Wang.  Almost all of the cited paragraphs include quotations and are easily identified by the intended reference of Wang with a minimal confusion.

◊   With respect to - Failure to Comply with US Supreme Court Precedent, the Appellant argues  -
“Examiner has provided no analysis regarding the level or ordinary skill in the pertinent art when rejecting Claim 1, and therefore has not 'resolved' the level of ordinary skill in the art, as per this U.S. Supreme Court mandate”; “Claim 1 has thus been erroneously rejected due to the Examiner's failure to comply with the above described US Supreme Court mandate to resolve the level of ordinary skill in the pertinent art for which, against this background, the obviousness or non-obviousness of the subject matter is then determined””.  Analogous arguments are provided for the rest of the dependent claims.
The arguments are not persuasive.  It must be recognized that any judgment on obviousness or non-obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  All the cited refences disclose providing recommendations to the user.  Although the context for providing recommendations is different, the functionality is fully comparable, as all of the references achieve the same end result – providing recommendations based on user’s personal data.   The combination of such 

◊   With respect to - Alternative Ground of Rejection for Claim 1 over Zhang et al. (US 2015/0310530), the Appellant argues – “cited passage does not describe "wherein the prior recommendations are maintained at the plurality of social network sites"”; “There is also no mention of determining a recommendation 'for the activity', as claimed”; “There is also no mention of determining a recommendation 'for the activity'”, as claimed.
The arguments are not persuasive.  The alternative reference of Zhang is used to obviate the limitation “accessing a plurality of social network sites via the network … recommendations are maintained at the plurality of social network sites.”  Zhang fully discloses such limitations in the cited paragraphs and specifically Figure 3.  This is the only feature that Zhang is relied upon to teach.   Other features of Zhang do not need to be included when this modification takes place, as they are fully taught by Wang as argued above.

II. Group 2 (Claims 2, 11 and 19)

With respect to Claim 2, the Appellant argues – “both the (1) 'second biometric data' and (2) the 'selection of the activity' made by the user are contained in a 'request' for a recommendation for the 'activity'”; “However, a 'selection' of this Wang 'goal information' /activity is not described as being contained in a 'request for a recommendation' for an activity, as claimed. Instead, this Wang goal information is 'user input'”; “there is no mention of a 'request for a recommendation' for 'the activity'”; “there is no mention of a 'request for a recommendation' for 'the activity'.”
received as user input” [0021].  Such profile information includes user’s physical, medical and vital sign information “collectively referred to herein as "fitness-related information"” [0024] as it’s collectively combined with a “goal information (e.g., identifying one or more fitness goals such as running a full marathon, building strength in a particular muscle group, physical therapy goals, running a 5K, being able to run for 30 minutes straight, running a mile in under 6 minutes, etc.) [0021] which is received by the system.  Based on the user’s goal, medical and vital information the recommendations are provided – “utilize fitness-related information … in order to identify particular recommendations” [0024].
Receiving the user’s input, which includes both the vital sign information and a selection of a particular activity, such as running a full marathon, is analogous to “selection of the activity made by the user are contained in a request for a recommendation for the activity.”   Because, once the user has identified the goal, recommendations are provided for that particular goal and are based on the user’s physical, medical and vital sign information.

III. Group 3 (Claims 3, 12 and 20)

With respect to Claim 3, the Appellant argues – “the 'set of comparable users' are specially identified using a policy comprising at least one rule that defines what values of 'the saved biometric data' are considered comparable to 'the second biometric data'”; “there is no mention of (1) a 'policy' comprising at least one rule that defines what 'values' of the saved biometric data are considered comparable to the second biometric data, or (2) identifying a set of comparable users using a 'policy' comprising at least one rule that defines what 'values' of the saved biometric data are considered comparable to the second biometric data, as claimed. Instead, biometric data is analyzed to determine a 'fitness level'”.
 that level 3 users, do not typically exhibit such vital sign information given the exercise being performed” [0053].  See also “identify protocol sets (e.g., rules) that define relationships” [0055]. 
Clearly, there are rules that indicate what values for the users are determined to be comparable in order to determine progress path for the user (“progress data may include rules” [0100]).  I.e. level 3 user is matched with other Level 3 users.  the progress path of the user is compared and matched with other users, which surely is based on matching rules. However, Wang does not explicitly call them “policy”, however, the rules disclosed by Wang are surely analogous to the claimed policy.   Such rules are based on matching the vital sign information of the user with vital signs of other users. The reference of Bitran merely expands on such reasoning, and specifically show matching fitness levels between users, which is surely based on some matching rules, as shown in [0072] and [0077].

With respect to the alternative rejection of Claim 3, in view of Perry, the Appellant argues – 
“Perry describes operating an algorithm that applies a user's attributes to filter for other users' attributes that are required for a dating/relationship match. This algorithm produces a 'ranked list of potential matches' for 'the user' and a 'selected activity'”; “Perry passage does not describe (1) saved 
The arguments are not persuasive.  By any definition, a policy is analogous to a set of rules.    Perry discloses selecting matches for the activity, such as golf, kayaking, etc.  The matches include a set of comparable users.  The comparable users are determined based on a saved user profile and a set of matching rules, which include attributes that are required for a match.  The attributes have values [0153]-[0154].  Such attributes are saved as user preferences, which becomes rules for selecting potential future matches, as shown in paragraph [0113].  Therefore, Perry fully teaches a policy comprising at least rule that defines what values of the saved data are considered comparable.  The rest of the limitations of claim 3, such as biometric data are fully taught by Wang.

In response to Appellant 's argument that Perry’s reference is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both, the Perry and Wang references determine similar users for the selected activity.  Although the context for selection is different, the functionality is fully comparable, as both references achieve the same end result – finding comparable users for the activity based on a set of rules or algorithms (aka policy).

IV. Group 4 (Claims 4 and 13)


“Bitran describes various sensors of a composite band. Input from the visible-light sensor, ultra-violet sensor, and ambient-temperature sensor may be used to assess aspects of the wearer's environment. Notably, this cited passage does not describe the claimed usage of the 'environmental data'”; “Bitran environmental data is not 'for a set of environmental conditions for the activity', as claimed”; “Claim 4 has been erroneously rejected due to such Bitran based  prima facie obviousness deficiencies pertaining to when the 'prior recommendations' are actually made by the comparable users (after participating in 'the activity').”
The arguments are not persuasive.  First with respect to the environmental data, the Appellant states – “Bitran environmental data is not 'for a set of environmental conditions for the activity', as claimed. Instead, the Bitran environmental data is 'for the wearer's environment".”  It is not clear what does Appellant determines to be the wearer's environment and how it differentiates from the environment the user is in.  Bitran teaches a various sensors worn by the user to determine the environment surrounding the user who is participating in the activity, which is analogous to the claimed “environmental data for a set of environmental conditions for the activity.”  See further Figures 7 and 8, which show a weather report for the activity, such as Bike Ride Event.  Clearly, the weather forecast (an environment) is determined for the user’s activity, as required by the limitation – “environmental data for a set of environmental conditions for the activity.”
With respect to the limitation – “the prior recommendations were made by the comparable users after participating in the activity”, Bitran teaches “those members participated in the past and/or whose websites those members engaged with the most” [0073].  The members participated in the past is the comparable users whom themselves participated in the activity.  As shown in Bitran [0077], when user enters a cycling race, similar users who are avid cyclist are identified.  Such users are either those who entered the same race or “members participated in the past” as shown in [0073].  The invention 

With respect to the alternative rejection of Claim 4, in view of Lavian, the Appellant argues – 
“cited passage does not describe (1) 'prior recommendations' from a set of comparable users, (2) determining a 'recommendation' for an activity, (3) determining a 'recommendation' (for an activity) based on the prior recommendations from the set of comparable users for the activity, or ( 4) making a recommendation determination responsive to the computer system identifying the set of comparable users, as claimed. Instead, 'suitable users' for sharing/exchanging an activity/service/product are determined.”
The arguments are not persuasive.  Lavian teaches “guidance in travelling route or weather conditions” [0038], which is analogous to the limitation - “environmental data for a set of environmental conditions for the activity.”
Lavian further teaches identifying “other suitable users” for the activity such as biking or traveling – “other suitable users of the system who have travelled to the second location and may provide guidance to the user”; “search for the other users who may be suitable to share or exchange of resources” [0038].  Suitable users who has traveled a route and provide guidance to another user who is 

Further note that providing an environmental data for activity is also obvious in view of the cited reference of BARNES, paragraph [0026], which further obviates the teaching of Wang, Bitran and Lavian. 

V. Group 5 (Claims 5 and 14)

With respect to Claim 5, the Appellant argues –
“Notably, this identified 'recommendation' is not described as being 'from the set of comparable users' for the activity, as claimed. Instead, a 'customized recommendation' is identified”, “the Wang passages cited as teaching the 'identifying' based aspects of Claim 5 do not describe identifying 'the prior recommendations from other users', as claimed.”
The arguments are not persuasive. As noted in the arguments with respect to the claim 1 above, Wang teaches – 
	“provide customized exercise-related recommendations … may be generated from collected
fitness-related information associated with a group of users (e.g., the users 106” [0040]; 	“exercise-related recommendation 102 may be selected from the identified recommendations associated with the users 106” [0039];
“exercise-related recommendation provided may be identified by matching, or determining a relationship between an exercise category/sub-category of the user and an exercise category/sub-category associated with a previously-stored exercise-related recommendation. Accordingly, the system may utilize fitness-related information associated with other user's … in order to identify particular recommendations that may be applicable to that user” [0024]; 

“exercise-related recommendation may be generated for the user based on the collected exercise information associated with the users. By way of example, the system may determine that the user is similar in some respect to the users … recommendations associated with an exercise category and/or sub-category corresponding to the user (and users) may be identified” [0038];
“exercise-related recommendation may be selected from the identified recommendations associated with the users 106 and/or a category associated with the users 106” [0039].
Wang also teaches “identify the recommendation as being one that has been effective … or the most-effective) recommendation ( s) for those users” [0033], and is fully analogous to the limitation “the prior recommendations from the comparable users for the activity.”
	Fitness recommendations from the collected fitness-related information associated with users, and found to be most effective for the other users is fully reads on the limitation “identifying, by the computer system, the prior recommendations from the comparable users for the activity; and determining, by the computer system, the recommendation for the activity from the prior recommendations from the comparable users for the activity.”
	
	With respect to the next limitation “wherein the prior recommendations were made by the comparable users after participating in the activity”, Wang teaches the prior recommendations are based on the comparable users whom participated in the activity.  I.e. Wang teaches that progress path for the user is established based on the progress path associated with other users for the same activity, such as running a marathon ([0100] “identify a progress path for a user to reach a category and/or sub-category (e.g., one that is associated with a particular goal”, such category of the user is matched with other users “user was associated at time T3 with the exercise category "cardio user'' and sub-category "level 3"” and is compared to other users of the same category  “level 3 users, do not typically exhibit that has been effective … recommendation scores/labels may be utilized to identify effective ( or the most-effective) recommendation (s) for those users” [0033].  I.e. the system identifies a progress path (recommendations) for the user based on the most effective progress path (recommendations) that worked for other users who have achieve the same goal, such as running a full marathon or running a mile in under 6 minutes.
Clearly, in Wang the recommendations are based on the comparable users whom participated in the activity, but such recommendations may not be provided by the comparable users themselves.  However, Bitran teaches –
“health-related suggestions in the form of health advisories, alerts, guidelines, etc. also may be based on anonymized statistics of a user population … rank) those advisories, alerts, and guidelines that have been viewed most often by people” [0097].  Such user population includes “members of the user population, and correspondingly suggest events to the user in which those members participated in the past”; 
“health-related suggestion may comprise an event, and the anonymized statistics of the user population may comprise one or more of information of past participation in the event by the user population and browsing histories of the user population related to the event” [0104];
“may solicit user feedback from the user regarding the effectiveness” [0032].
 The recommendations are based on the health advisories and guidelines from users who has participated in the event in the past and who has previously used a certain training program - “identify a specific hill training workout program that is popular with and/or has been frequently downloaded by such users” [0077].  The specific hill training workout program is from the user who has participated in the event in the past and is a recommendation.  Such recommendation (hill training workout program) made by the user whose participated in the event in the past.  Wherein receiving user’s feedback regarding the effectiveness of the of health-related suggestions obviously indicates a user’s implicit recommendation on whether the recommendation worked for the activity.  It is further obvious that such feedback (which is an implicit recommendation) indicating effectiveness of the program is obviously provided after the activity, such as bike race.
To further elaborate, Bitran also teaches recommendations are provided for fitness activities or medical conditions.  Wherein guidelines downloaded or “viewed most often by people who have medical conditions” [0097] are obviously been performed (i.e. “made by the comparable users”) after the condition (event) has occurred – “popular articles that have been read by people who have experienced” certain event in the past [0086].  Although such event are medical conditions, it surely applicable to the disclosed fitness activities.
To summarize, the recommendations are based on guidelines from users who has participated in the event in the past.  Such guidelines include most popular training workout program, which was downloaded or viewed (aka made) by comparable users.  Wherein it is obvious that such training workout program can be downloaded or viewed (aka made) before and after the users have participated in the event.  Such obviousness is evidenced by the user’s feedback on the effectiveness of the recommendations and popularity of the viewed recommendations after the users have experienced (participated in) an event (such as migraine).   Therefore, receiving user feedback on the effectiveness of the popular training workout program, after the user participated in the event (aka “past participation in the event by the user” [0104]) is an obvious variation of the limitation “wherein the prior recommendations were made by the comparable users after participating in the activity.” 	 
Also note the above limitation of claim 5 is identical to the limitation of claim 4, which is found to be also obvious in view of Lavian paragraph [0038], as indicated with respect to the claim 4 above.

VI. Group 6 (Claims 6 and 15)

With respect to Claim 6, the Appellant argues –
“Examiner has failed to establish prima facie obviousness with respect to the claimed three (3)way based on aspects of such claim - where three (3) distinct criteria ((1) the policy, (2) the saved biometric data received for the set of biometric parameters, and (3) the set of activities) are used as the basis for performing the claimed 'grouping' step/action. Rather, the Examiner only alleges two (2) criteria being user ('biometric data'; 'set of activities')”; “Second, the combined teachings of the cited references do not describe the claimed usage of the claimed 'policy' - whereas per Claim 6 the users are grouped into groups of users based on 'the policy' comprising at least one rule that defines what values of the saved biometric data are considered comparable to the second biometric data.”

The arguments are not persuasive.  Wang clearly teaches –
“physical characteristics (weight, height, body type, physical disability, dietary/nutritional considerations, general activity level (e.g., sedentary, active), etc.) demographic information (e.g., age, gender, ethnicity, etc.), medical information (e.g., a medical diagnosis, a medication currently being taken, a dosage for such medication(s), a genetic disposition to a particular disease/disorder” [0021]; “User profile information may further include metrics collected by a user device (e.g., a pedometer, an accelerometer) indicating a general activity level” [0022]; “vital sign information may be collected by any suitable sensor configured to measure vital signs of a user (e.g., a heart rate, an oxygen level, blood pressure, temperature, etc.)” [0023].
Receiving the user’s vital sign information (biometric data), which include parameters, such as heart rate, an oxygen level, blood pressure, temperature [0023] in order to determine recommendation for the user’s selected activity, such as running a full marathon, which is based on the saved vital sign 

Wang further teaches – “identify users that are similar to one another. Execution of a cluster analysis algorithm may cause a set of objects ( e.g., users, fitness-related information) to be grouped in a way that objects of the same group ( called a "cluster'') are more similar to each other than users of other groups (clusters)” [0026].  The fitness-related information comprises user profile data, which include the vital sign information (aka biometric data) –
“exercise information, user-profile information, vital sign information, collectively referred to herein as "fitness-related information … comparing fitness-related information associated with the user to fitness-related information associated with other known users … utilize fitness-related information associated with other user's, and classifications associated with such users, to classify a known/unknown user in order to identify particular recommendations that may be applicable to that user” [0024];
“one or more clustering algorithms to classify input data ( e.g., vital sign information, user-profile information, exercise information” [0096].
Any clustering algorithms, such as K-means is a set of rules, and is analogous to a policy.  Therefore, clustering users based on vital sign information in order to identify particular recommendations for the activity, such as running a full  marathon, being able to run for 30 minutes straight, running a mile in under 6 minutes, etc. is fully analogous to the limitation – “grouping, by the computer system, the users into groups of users based on the policy, the saved biometric data received for the set of biometric parameters and the set of activities.”

fitness-related information) to be grouped”.  The fitness related information, once again, comprises the user’s goals (selected activity) and vital sign information (biometric data) which is surely clustered, by means of the cluster analysis algorithm, which is a set of clustering rules and thus, analogous to the policy.  Therefore, Wang fully teaches claim 6 as required. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        


Conferees:

/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                         
/RYAN M STIGLIC/               Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal